Mr. Justice Robb
delivered the opinion of the Court:
This is an appeal by Alfred E. Lindau from a decision of the Patent Office rejecting claims numbered 1, 4, 11, 12, and 13 of appellant’s application for patent. Claims numbered 1 and 10 sufficiently illustrate the group, and are here reproduced:
“1. A floor construction comprising columns and a monolithic girderless floor slab of reinforced concrete, extending across said *149columns and being supported directly and entirely thereby, said slab being provided throughout with continuous metal reinforcement, said reinforcement comprising parallel rods arranged in groups, wherein Hie middle members are spaced closer together than the outer members of the group, said middle members passing close to the axes of the columns, there being a group of bars extending across each column and therefrom to and beyond every other adjacent column.”
“10. A building construction comprising columns and girder-less monolithic floor slabs resting on said columns, said slabs having groups of reinforcing bars embedded therein, each group extending from one column to another column of the same panel, and the groups at each column extending to all of the other adjacent columns, the portions of said reinforcing bars intermediate the columns being in the lower portion of the slab, and the portions over the columns of some of said reinforcing bars being in the upper portion of the slab, the portions over the columns of the other bars being in the lower portion of the slab.”
A careful examination of the record and appellant’s brief has failed to convince us that any error was committed by the Patent Office in the rejection of these claims. Por the reasons stated by the Patent Office tribunals, the decision appealed from is affirmed. Affirmed.